Exhibit 10.1

DISPUTE RESOLUTION AGREEMENT

This DISPUTE RESOLUTION AGREEMENT is made this 12th day of March 2007
(“Agreement”) by and between BioDelivery Sciences International, Inc. (“BDSI”)
and CDC IV, LLC (“CDC”).

WHEREAS, BDSI and CDC entered into the Clinical Development and License
Agreement, dated July 14, 2005 (as amended, the “CDLA”), pursuant to which CDC
has provided funding to BDSI for the clinical development of a certain BEMATM
Fentanyl product (“BEMATM Fentanyl”);

WHEREAS, BDSI and CDC are currently engaged in dispute resolution procedures
pursuant to the CDLA for certain matters arising thereunder (the “Disputed
Matters”); and

NOW, THEREFORE, IN CONSIDERATION of the foregoing, the mutual understandings and
promises contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
BDSI and CDC, BDSI and CDC hereby agree that the dispute resolution procedures
for the Disputed Matters are hereby terminated, without prejudice.

 

CDC IV, LLC   BioDelivery Sciences International, Inc. By:   David Ramsay,
Authorized Signatory   By:   Mark A. Sirgo, President and CEO  

/s/ David Ramsay

   

/s/ Mark A. Sirgo

Date: March 12, 2007   Date: March 12, 2007